DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 84, 85, and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lammers et al. (US 6,478,453) in view of Vitantonio (US 7,357,520) and further in view of Cooper et al. (US 2005/0174777).

Referring to Claim 84, Sutton discloses a light emitting device with projection features, comprising:
a light source [408, see Fig. 4, Col. 3; line 55] that serves as a light source for light beams; and at least one inner tube, tube assembly, or housing [e.g. an image tunnel 413, see Fig. 4] to prevent leakage of light beams traveling from the light source through at least one image forming element [lenses in the slide holder 412, see Fig. 4] and at least one rotating or moving projection lens [lenses 414 and 415, see Fig. 4] to create and project moving, changing, or rotating images or patterns [see Fig. 3], wherein the at least one rotating or moving projection lens is a plurality of refractive lenses (a) injected into one piece or (b) fitted into a rotatable disc or holder, for projecting the image or patterns exiting from the at least one image forming element, wherein said image or patterns are projected onto a ceiling [104, see Fig. 3], wall, floor, building, fence, garden, garage door, entrance door, or surface outside and spaced at least a foot away from said LED light; wherein light is a garden light, seasonal light, tree top light, light string, or outdoor landscape light having a power source [i.e. the an electrical cord 901 to be plugged into an electrical receptacle, see Fig. 9]; wherein said at least one image forming element is at least one slide, film treated lens, prism lens, or lens-assembly; and wherein image or pattern motion, rotating, or changing effects are achieved (A) by moving [lens carrying structure slides up and down it is held substantially perpendicular to the light projection axis [see Col. 4; lines 23-35 ] the projection lens or the image forming element,.
However, Sutton does not explicitly disclose the light source is more than one LED and the AC-to-DC circuitry, wherein the at least one image-forming element is 
Cooper et al. teaches a night lights that includes more than one LED light source [402, see Fig. 4, Para. 0051] and an AC/DC adapter cord [124, see Fig. 1] configured to plug into a standard electrical outlet. The cord [124] may be configured to meet the standard of a particular country [see Fig. 1, Para. 0045].
Lammers et al. teaches luminaire for projecting an image comprises more than one LED light source [3, see Col. 5; lines 8-23], image-forming surface [6], and projection lens [7, 7', see Fig. 2A, see Abstract]. Lammers et al. further teaches the at least one image-forming element [image-forming surface 6, see Fig. 2A] is situated between at least one of the more than one LED [3, see Col. 5; lines 8-23] and the at least one projection lens [projection lens 7, 7', see Fig. 2A], wherein said at least one of the more than one LED emits light beams to pass through said at least one image-forming element and said projection lens to create and project said image or patterns.
Regarding, replacing the light source with an LED, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to provide image projection system of Sutton with LED, as taught by Cooper et al. and Lammers et al.. One would have been motivated since LEDs are recognized in the illumination art to have many desirable advantaged, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, and low heat production, over other light sources. 
Sutton does disclose type of power source [electrical cord 901], it would have been obvious to one having ordinary skill in the art at the time the invention was made that power source can be AC or DC power source as taught by Cooper et al., in order to plug into a standard electrical outlet and to meet the standard of a particular country. 

Referring to Claim 85, Sutton discloses a projection light [see Figs. 4 and 5] comprising; at least one light source including display unit [102, see Fig. 8] and at least one projection lens [optical projection system 411, see Fig. 4] wherein the display unit and/or the at least one projection lens is rotatable or replaceable to create a moving image or patterns, the moving image or patterns being projected onto an outdoor garden, fence, garage door, entrance door, building, or house surface [104, see Fig. 3] spaced at least feet away from the projection assembly, wherein the rotatable or replaceable display unit and/or projection lens includes at least one of rotating or moving plurality of optics lenses injected into one piece or fitted within a fixed or rotatable holder or disc, to create at least one enlarged and rotating or moving projected image or patterns; wherein the display unit is positioned in front of an LED and/or laser light source of the projection assembly to emit light beams to the display unit and/or projection lens, wherein said at least one LED and/or laser projection assembly is arranged to be assembled or built-in or added-on a main product, wherein the main product includes at least one power source for providing power to at least one LED and/or laser light source according to predetermined functions, and wherein the main product is selected from seasonal use applications including a light string, garden light, 
However, Sutton does not explicitly disclose the light source unit including at least one LED and/or laser light source according to predetermined functions, and the electrical source is an AC power source; wherein the main product includes at least one built-in or external AC-to-DC circuit to.
Cooper et al. teaches a night lights that includes an LED light source [see Fig. 4, Para. 0051] and an AC/DC adapter cord [124, see Fig. 1] configured to plug into a standard electrical outlet. The cord [124] may be configured to meet the standard of a particular country [see Fig. 1, Para. 0045].
Lammers et al. teaches luminaire for projecting an image comprises an LED light source [3], image-forming surface [6], and projection lens [7, 7', see Fig. 2A, see Abstract].
Regarding, replacing the light source with an LED, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to provide image projection system of Sutton with LED, as taught by Cooper et al. and Lammers et al.. One would have been motivated since LEDs are recognized in the illumination art to have many desirable advantaged, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, and low heat production, over other light sources. 
Furthermore, while Sutton does disclose type of power source [electrical cord 901], it would have been obvious to one having ordinary skill in the art at the time the invention was made that power source can be AC or DC power source as taught by Cooper et al., in order to plug into a standard electrical outlet and to meet the standard of a particular country. 

Referring to Claim 86, Sutton discloses a projection arrangement for light device [see Figs. 4 and 5] including; at least one projection assembly [optical projection system 411, see Fig. 4] including at least one optics-lens for enlarging an image carried by a display unit [102], the enlarged image having dimensions proportional to dimensions of the image carried by the display unit for viewing on house surface [104, see Fig. 3] spaced at least feet away from the project assembly, wherein said at least one optics lens (1) is installed on top of a tube or tube assembly, or (2) is a plurality of optics lenses [414 and 415, see Fig. 4] fitted within a movable disc; wherein the main product includes at least power source [i.e. the an electrical cord 901 to be plugged into an electrical receptacle, see Fig. 9] for providing power to the light source according to predetermined functions, and wherein said light source is plug-in night light.
However, Sutton does not explicitly disclose the display unit is positioned in front of a light source and includes (A) for LED light sources: a slide, film, prism lens, treated lens, lens-set having treatments, digital data display, LCD screen, stencil, miniature piece, indicia, art work, design, or reflectors, and (B) for laser light sources: a laser film, hologram film, or grating film, wherein said at least one projection assembly is arranged to be assembled or built-in or added-on a main product,
Cooper et al. teaches a night lights that includes an LED light source [see Fig. 4, Para. 0051] and an AC/DC adapter cord [124, see Fig. 1] configured to plug into a 
Lammers et al. teaches luminaire for projecting an image comprises an LED light source [3], image-forming surface [6], and projection lens [7, 7', see Fig. 2A, see Abstract]. Lammers et al. further teaches the display unit image-forming surface [6] is positioned in front of a light source and includes (A) for LED light sources: a slide, film, prism lens, treated lens, lens-set having treatments, digital data display, LCD screen, stencil, miniature piece, indicia, art work, design, or reflectors, and (B) for laser light sources: a laser film, hologram film, or grating film, wherein said at least one projection.
Regarding, changing the light source to LED, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to provide image projection system of Sutton with LED, as taught by Cooper et al. and Lammers et al.. One would have been motivated since LEDs are recognized in the illumination art to have many desirable advantaged, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, and low heat production, over other light sources. 
Furthermore, while Sutton does not disclose type of power source, it would have been obvious to one having ordinary skill in the art at the time the invention was made that power source can be AC or DC power source as taught by Cooper et al., in order to plug into a standard electrical outlet and to meet the standard of a particular country. 

Allowable Subject Matter
Claims 64-83 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken as a whole does not show nor suggest an LED projection light that includes built-in tubular piece, where the added-on or built-in tubular piece has an inner space configured to fit just one said LED, wherein the one said LED emits all light into the at least one added-on or built-in tubular piece and through an inner space of a fixed or rotating display unit containing at least one image or pattern, without emitting light to another inner housing or inner area that is insider the projection light housing and outside the at least one added-on or built-in tubular piece and as specifically called for the claimed combinations, as recited in claim 1. The prior art taken as a whole does not show nor suggest an LED projection light that includes at least one second optical element arranged as a movable cover to project an image or pattern formed by the first optical element and shown on the cover, and as specifically called for the claimed combinations, as recited in claim 75.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually “lens 514, which serves as the image forming "display unit," is not between the light source and a projection lens”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Lammers et al. teaches the image image-forming surface 6 is between the light source and a projection lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TSION TUMEBO/
Primary Examiner, Art Unit 2875